DETAILED ACTION
Applicants’ arguments, filed 28 November 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
The species elections with respect to the ionizable cationic lipid and the SORT lipid, set forth in the restriction requirement on 25 August 2021, have been withdrawn by the examiner.
In view of the withdrawal of the species election requirements, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73, 75, 78, 81-100, and 106-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 73 recites the phrase:

    PNG
    media_image1.png
    30
    317
    media_image1.png
    Greyscale
. It is unclear how this limitation further limits the claim, and whether or not the dashes in the above-reproduced structure indicate chemical bonds. It is also unclear whether or not the claims require that the core be covalently bound to the repeating unit. The examiner has presented the following rationale in support of this position.
Claim 73 recites that the cationic ionizable lipid has the following formula:

    PNG
    media_image1.png
    30
    317
    media_image1.png
    Greyscale

This would appear to indicate that the moiety which comprises the core is covalently bound to the moiety that comprises the repeating unit. 
However, elsewhere in the claim, the claim recites that the core may have the following structure:

    PNG
    media_image2.png
    52
    119
    media_image2.png
    Greyscale

wherein X1 is an optionally substituted amino group and R1 is selected from various terminal functional groups such as amino or hydroxy. This would appear to indicate that the core is not covalently bound to the repeating unit. Claim 114 further limits the core to various chemical structures that appear to be single compounds and do not appear to be covalently linked to a repeating unit, wherein these compounds are reproduced below.

    PNG
    media_image3.png
    345
    632
    media_image3.png
    Greyscale

As such, it is unclear whether the claims require that the core be covalently bound to the repeating units or whether the core is drawn to standalone compounds.
Response to Arguments: Applicant addressed this issue in applicant’s response, item (iv), relevant text reproduced below.

    PNG
    media_image4.png
    190
    639
    media_image4.png
    Greyscale

This is not persuasive. Instant claim 114 appears to recite that the core “corresponds to” a structure selected from the group consisting of the above-reproduced structures. The above structures appear to be standalone compounds; as such, one of ordinary skill in the art would have understood the core to have been made from a standalone compound in view of this claim recitation.
Applicant then cites various figures and portions of the instant specification. This is not persuasive. It is improper for the examiner to import claim limitations from the instant specification during examination. The examiner notes that MPEP 2111.01(II) states that though understanding the claim language may be aided by explanations contained in the written description, it is important not to import limitations into a claim that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II). As such, applicant’s arguments citing various figures and passages in the instant specification is not persuasive because the disclosure in the figures and in the cited passages, though disclosed by the specification, are not actually recited by the claims.
Explanation of How Indefinite Claims will be Examined: For the purposes of examination under prior art, the examiner will examine the claim with the understanding that the compound recited in formula (II) of claim 73 and the compounds recited in claim 114 are not standalone compounds and are covalently bound to the repeating units and terminating groups.
Suggestion to Overcome Rejection: In order to overcome the applied rejection, applicant may amend claim 23 to recite that the core is made from the recited structure of formula (II) (and/or other recited chemical formulas drawn related to the core) rather than that the core “corresponds to” the structure of formula (II).


Relevant Prior Art – No Rejection
The examiner has not rejected the instant claims, as interpreted in the manner set forth above, over prior art. The examiner has provided the following explanation of various relevant documents in the art. The examiner has explained why the instant claims are neither anticipated by nor obvious over the documents cited below.
As relevant prior art, the examiner cites Siegwart et al. (US 2017/0121279 A1). Siegwart et al. (hereafter referred to as Siegwart) is drawn to compounds which are referred to as lipocationic dendrimers that are used to deliver a therapeutic nucleic acid, as of Siegwart, title and abstract. One such compound taught by Siegwart is the following, as of page 39, relevant structure reproduced below.

    PNG
    media_image5.png
    245
    847
    media_image5.png
    Greyscale

As such, as best understood by the examiner, the lipocationic dendrimer of Siegwart appears to be the same as the recited ionizable cationic lipid.
Siegwart differs from the claimed invention at least because of the following reasons.
First, Siegwart does not teach a lipid comprising a quaternary ammonium moiety; as such, the teachings of Siegwart do not read on the required SORT lipid;
Secondly, Siegwart is silent as to the apparent pKa; and
Third, Siegwart does not teach delivery of the therapeutic agent to the lung or to a lung cell.
The examiner takes the position that lipids comprising quaternary ammonium groups were known in the art prior to the effective filing date. See e.g. Lee (US 2015/0118288 A1), in which Lee teaches a lipid nanoparticle comprising a combination of tertiary and quaternary amine-based cationic lipids, as of claim 1 of Lee. Nevertheless, Lee does not teach the required ionizable cationic lipid, and is silent as to apparent pKa. Even if, purely en arguendo, the quaternary lipid of Lee were to have been combined with the composition of Siegwart, there would have been no reasonable expectation that the resultant product would have necessarily had the required apparent pKa and/or the required ability to deliver to the lung or to a lung cell.
With regard to the issue of pKa, the examiner cites Geall (US 2013/0171241 A1). Geall is drawn to liposomes for delivery of the nucleic acid RNA, wherein said liposomes include lipids which have a pKa in the range of 5.0 to 7.6, as of the abstract of Geall. It is unclear whether the pKa taught by Geall can be directly compared with that required by the instant claims because the pKa values taught by Geall appear to be those of individual lipids, not the apparent pKa of the entire lipid composition. Nevertheless, even if, purely en arguendo, the pKa of Geall is directly comparable to that of the instant claims, Geall appears to desire a pKa that is outside the claimed range. As such, the teachings of Geall would not appear to have led the skilled artisan to the claimed invention.
As such, there would have been no motivation for the skilled artisan to have modified the composition of Siegwart with a quaternary ammonium SORT lipid to have achieved an apparent pKa in the claimed range with a reasonable expectation of success. There also would have been no reasonable expectation that had the recited apparent pKa been achieved, that the resultant composition would have had ability in delivering therapeutic agent to the lung or lung cells.
The examiner further notes that the instant specification states the following, as of page 105, relevant text reproduced below.

    PNG
    media_image6.png
    245
    650
    media_image6.png
    Greyscale

The examiner takes the position that the fact that the presence of a SORT lipid alters apparent pKa is itself unexpected. This is because the SORT lipid, as required by the instant claims, is a lipid with a quaternary ammonium moiety. An example of a potential such lipid is DOTAP, which is discussed in the above-reproduced paragraph. The skilled artisan would not have expected a quaternary ammonium cationic lipid such as DOTAP to have affected apparent pKa for a composition found in aqueous environment. This is because in the case of a quaternary ammonium cationic lipid, the quaternary ammonium nitrogen atom is bound to four alkyl groups and does not include a lone electron pair that is capable of being protonated at low pH or a nitrogen bound hydrogen atom capable of being deprotonated at high pH values found under aqueous conditions. As such, in contrast to primary, secondary, and tertiary amines, quaternary ammonium compounds would not have been expected to have had a pKa in the pH range of 0-14 normally found under aqueous conditions. Therefore, the skilled artisan would not have expected such quaternary ammonium compounds to have affected the apparent pKa of the entire composition since they do not have a pKa themselves. As such, that applicant found that the presence of the quaternary ammonium containing SORT lipid affects the apparent pKa would itself be a result that would not have been expected by one of ordinary skill in the art.
As an additional relevant reference, the examiner cites Marshall et al. (Journal of Drug Targeting, Vol. 7, No. 6, 2000, pages 453-469). Marshall et al. (hereafter referred to as Marshall) is drawn to cationic lipid structure for optimal gene delivery to the lung, as of Marshall, page 453, title and abstract. Marshall teaches the following, as of page 453, abstract, relevant text reproduced below.

    PNG
    media_image7.png
    113
    1039
    media_image7.png
    Greyscale

The examiner understands the above-reproduced text to have taught that modifying the composition of Siegwart et al. (US 2017/0121279 A1) with a quaternary ammonium containing lipid (i.e. SORT lipid) would not have been beneficial for delivery of a nucleic acid. This is because the lipid in Siegwart is ionizable, which would mean that it is in the free base form at certain pH ranges. This would have been desirable based upon the teachings of Marshall. In contrast, Marshall teaches that lipids in their salt state (i.e. protonated state) are less active. The skilled artisan would have understood that quaternary ammonium containing lipids are locked into their salt state and not in their free base state in aqueous conditions. As such, the skilled artisan would have expected that addition of cationic lipids that are locked into their salt state to the composition of Siegwart would have rendered the composition of Siegwart to have been less active at delivering a nucleic acid therapeutic agent. As such, the skilled artisan would not have been motivated to have modified the composition of Siegwart with a quaternary ammonium containing cationic lipid when formulating the composition for delivery to the lung because the skilled artisan would have expected that such a modification would have rendered the composition to be less active.


Relevant Patents – No Double Patenting Rejection
As relevant patents which have common inventors with the instant application, the examiner cites US Patents 11,229,609, 11,304,911, and 11,510,880. The examiner has decided not to write a double patenting rejection over the claims of these patents. The examiner presents the following reasons below as to why no double patenting rejection has been written.
The instant claims are drawn to a composition comprising an ionizable cationic lipid and a SORT lipid, along with a therapeutic agent. The recited SORT lipid has a headgroup comprising a quaternary ammonium moiety. The claimed composition has an apparent pKa of 8 or higher as determined by a particular assay, and delivers therapeutic agent to the lungs following administration intravenously or via inhalation.
 The claims of the ‘609 patent recite a method for targeted delivery of a therapeutic agent to a non-liver organ using a SORT lipid composition. The SORT lipid composition recited by the claims of the ‘609 patent includes an ionizable cationic lipid and a SORT lipid. The composition recited by the claims of the ‘609 patent has an apparent pKa outside the range of about 6 to about 7. Nevertheless, the claims of the ‘609 patent do not recite the specific ionizable lipid required by the instant claims having the required structure of
 
    PNG
    media_image1.png
    30
    317
    media_image1.png
    Greyscale

as required by the instant claims.
As such, no double patenting rejection over the claims of the ‘609 patent has been written by the examiner. The claims of the ‘911 and ‘880 patents are deficient for a similar reason.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612